             Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DASSAULT SYSTÈMES SOLIDWORKS
 CORPORATION,
                                                Index No.:   19-cv-2799

                                  Plaintiff,
                                                COMPLAINT
                       - v.-
                                                Jury Trial Demanded
 COCKTAIL KINGDOM, LLC
 and
 JOHN DOE,

                                  Defendants.


        Plaintiff Dassault Systèmes SolidWorks Corporation (“DS SolidWorks”) by

its undersigned counsel as and for its Complaint against Defendant Cocktail

Kingdom, LLC (“Cocktail Kingdom”) and Defendant John Doe (“Doe”)

(collectively, Defendants) hereby alleges as follows:

                               NATURE OF THE ACTION

        This is a copyright infringement action arising out of Cocktail Kingdom’s

and Doe’s unauthorized and willful use and copying of DS SolidWorks’s

SOLIDWORKS software package.

                                    THE PARTIES

        1.      Plaintiff DS SolidWorks is a Delaware corporation, having a principal

place of business at 175 Wyman Street, Waltham, MA 02451-1223.




4773377-2
             Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 2 of 11



        2.      On information and belief, Defendant Cocktail Kingdom is a New

York limited liability company, having a principal place of business at 36 West

25th Street, Fifth Floor, New York, NY 10010.

        3.      On information and belief, Defendant Doe is an adult individual who

is an employee of or otherwise associated with Cocktail Kingdom.

                            JURISDICTION AND VENUE

        4.      This action arises under 17 U.S.C. § 101 et seq. for infringement of

copyrights owned by DS SolidWorks.

        5.      This Court has subject matter jurisdiction over these copyright

infringement and circumvention claims pursuant to 28 U.S.C. §§ 1331, 1332(a)

and 1338(a).

        6.      This Court has personal jurisdiction over Cocktail Kingdom because,

among other things, Cocktail Kingdom resides in and transacts business in New

York and in this judicial district.

        7.      This Court has personal jurisdiction over Doe because, upon

information and belief, Doe is an employee of Cocktail Kingdom and a resident of

New York, also residing within this judicial district.

        8.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(2),

1391(c)(2), 1391(d), and 1400(a).




                                            2
4773377-2
             Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 3 of 11




                                   BACKGROUND

DS SolidWorks and the Copyrighted Works

        9.      DS SolidWorks is the creator, author, and owner of the software code

for the SOLIDWORKS software package, which is a computer-aided design

(“CAD”) software package.

        10.     DS SolidWorks has created, authored and is the owner of various

“releases” of SOLIDWORKS, each building upon the prior release.

        11.     DS SolidWorks owns many copyright registrations for the

SOLIDWORKS software package, including (i) U.S. Copyright Registration No.

TX 0005225647 titled “SolidWorks 2000 : pt. 1,” (ii) U.S. Copyright Registration

No. TX 0005666476 titled “SolidWorks 2001 plus,” (iii) U.S. Copyright

Registration No. TX 0005725523 titled “Solidworks,” (iv) U.S. Copyright

Registration No. TX 0008284758 titled “SolidWorks 2016,” and (v) U.S.

Copyright Registration No. TX 0008443820 titled “SOLIDWORKS 2017” (the

“SOLIDWORKS Copyright Registrations”), attached as Exhibit 1, hereto.

Detection of Infringement by Defendants

        12.     The SOLIDWORKS software incorporates detection and monitoring

technology that detects and identifies unauthorized uses of the SOLIDWORKS

software and transmits identifying data to DS SolidWorks when such unauthorized

uses occur.


                                           3
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 4 of 11



        13.    Through its monitoring technology, DS SolidWorks detected at least

343 unauthorized uses of its SOLIDWORKS software on at least one computer

having MAC addresses (i) 58fb84904c96, (ii) 58fb84904c97, (iii) f48e38def520,

and (iv) 5afb84904c96 (the “Computer”).

        14.    Through its monitoring technology, DS SolidWorks detected that the

Computer used an email domain called “cocktailkingdom.com.”

        15.    Through its monitoring technology, DS SolidWorks detected that the

Computer was connected to a wi-fi network located at Cocktail Kingdom’s place

of business on West 25th Street in New York, New York.

Infringement by Cocktail Kingdom and Doe

        16.    Upon information and belief, the Computer is owned by one of the

Defendants.

        17.    Upon information and belief, the Computer has been used by Doe

and/or by employees of Cocktail Kingdom or by persons under the control of

Cocktail Kingdom.

        18.    Upon information and belief, Doe and/or employees or other persons

under the control of Cocktail Kingdom downloaded one or more copies of

SOLIDWORKS from the internet.




                                          4
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 5 of 11



        19.    Upon information and belief, Doe and/or employees or other persons

under the control of Cocktail Kingdom installed one or more copies of

SOLIDWORKS on the Computer.

        20.    Upon information and belief, Doe and/or employees or other persons

under the control of Cocktail Kingdom launched (executed) and/or used one or

more copies of SOLIDWORKS on the Computer.

        21.    Defendants did not have authorization from Plaintiff to launch

(execute) and/or use SOLIDWORKS.

        22.    Cocktail Kingdom purports to be “the world’s premier manufacturer

and distributor of professional barware, offering a wide spectrum of barware

created to meet the exacting standards of professional bartenders.” See

https://www.cocktailkingdom.com/about.

        23.    Cocktail Kingdom started to use DS SolidWorks’s software packages

without authorization or permission from DS SolidWorks in mid-April 2017.

        24.    Cocktail Kingdom continues to use DS SolidWorks’s SOLIDWORKS

without authorization or permission from DS SolidWorks.

        25.    Upon information and belief, Cocktail Kingdom received a direct

financial benefit from the use of SOLIDWORKS by Doe and/or one or more of its

employees or other persons under its control.




                                           5
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 6 of 11




Notice of Infringement to Defendants

        26.    On May 14, 2018, counsel for DS SolidWorks sent a letter to Cocktail

Kingdom via email to Mr. Gregory Boehm, offering to resolve Cocktail

Kingdom’s unauthorized use of DS SolidWorks’s SOLIDWORKS software

packages. The May 14 letter is attached as Exhibit 2, hereto.

        27.    After receiving the May 14 letter, Cocktail Kingdom verbally

represented that it purchased a software license, but could not provide DS

SolidWorks with evidence of such purchase.

        28.    On June 6, 2018, counsel for DS SolidWorks sent a second

communication via email to Mr. Boehm at Cocktail Kingdom, again seeking to

establish communication to resolve Cocktail Kingdom’s unauthorized use of DS

SolidWorks’s SOLIDWORKS software packages. The June 6 letter is attached as

Exhibit 3, hereto.

        29.    Cocktail Kingdom has not responded to the June 6 letter, but upon

information and belief, continues its unauthorized use of DS SolidWorks’s

SOLIDWORKS software packages.

                                      COUNT I

            FEDERAL COPYRIGHT INFRINGEMENT (17 U.S.C. § 501)
                         (against all Defendants)

        30.    DS SolidWorks repeats and incorporates herein each of the preceding

paragraphs.

                                          6
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 7 of 11



        31.    SOLIDWORKS, including SolidWorks 2016 and SOLIDWORKS

2017, is an original work of DS SolidWorks and is protectable by the copyright

laws of the United States.

        32.    DS SolidWorks owns all rights and title to the copyrights for

SOLIDWORKS.

        33.    Cocktail Kingdom and Doe downloaded the SolidWorks 2016 and

SOLIDWORKS 2017 releases of the SOLIDWORKS software to a computer

storage unit, such as a hard disk drive, via the Internet, thereby creating a copy of

the SOLIDWORKS software without authorization or permission from DS

SolidWorks.

        34.    Subsequently to downloading a copy of SOLIDWORKS, Cocktail

Kingdom and Doe installed, executed and used the SOLIDWORKS software on

one or more computers without authorization or permission from DS SolidWorks.

        35.    Each time Cocktail Kingdom and Doe executed SOLIDWORKS,

Cocktail Kingdom and Doe caused a computer to copy the SOLIDWORKS

software code stored on the computer storage unit (e.g., hard disk drive) to the

computer’s volatile memory, e.g., random access memory (RAM) without

authorization or permission from DS SolidWorks.




                                           7
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 8 of 11



        36.    Cocktail Kingdom and Doe executed SOLIDWORKS at least on one

computer having MAC addresses 58fb84904c96, 58fb84904c97, 5afb84904c96,

and f48e38def520.

        37.    By making unauthorized copies of SOLIDWORKS as described

above, Cocktail Kingdom and Doe infringed and violated (directly or indirectly)

DS SolidWorks’s copyrights in SOLIDWORKS and the SOLIDWORKS

Copyright Registrations, including at least DS SolidWorks’s exclusive right under

17 U.S.C. § 106(1) “to reproduce the copyrighted work in copies.”

        38.    Upon information and belief, Cocktail Kingdom received a direct

financial benefit from the above-described infringement of DS SolidWorks’s

copyrights.

        39.    Cocktail Kingdom’s and Doe’s infringement and violation of DS

SolidWorks’s copyrights has been knowing and willful.

        40.    DS SolidWorks has been damaged by the aforementioned

infringement.

                                     COUNT II

              CIRCUMVENTION OF TECHNOLOGICAL MEASURES
                            (17 U.S.C. § 1201)
                         (against all Defendants)

        41.    DS SolidWorks repeats and incorporates herein each of the preceding

paragraphs.


                                          8
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 9 of 11



        42.    SOLIDWORKS includes technological measures that effectively

control access to the SOLIDWORKS software, including a requirement during

installation to input an authorized License Key provided by DS SolidWorks to

properly-licensed users of SOLIDWORKS to “unlock” SOLIDWORKS and

thereby allow the installation, subsequent use of, and access to SOLIDWORKS.

        43.    Neither Cocktail Kingdom nor Doe received an authorized License

Key from DS SolidWorks.

        44.    Upon information and belief, Cocktail Kingdom and Doe

circumvented the technological measures incorporated in SOLIDWORKS to gain

access to SOLIDWORKS by avoiding, bypassing, deactivating or otherwise

impairing such technological measures, including at least during the installation of

SOLIDWORKS.

        45.    Upon information and belief, Cocktail Kingdom and Doe used a

Solidsquad (SSQ) crack signature to avoid, bypass, deactivate, or otherwise impair

such technological measures.

        46.    By avoiding, bypassing, deactivating or otherwise impairing the

technological measures to control access to SOLIDWORKS, including by

avoiding, bypassing, deactivating or otherwise impairing the input of an authorized

License Key during the installation process, Cocktail Kingdom and Doe have

violated 17 U.S.C. § 1201.


                                          9
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 10 of 11



        47.     Upon information and belief, Cocktail Kingdom received a direct

financial benefit from the above-described circumvention.

        48.     DS SolidWorks has been damaged by Cocktail Kingdom’s and Doe’s

above-described actions.

                               PRAYER FOR RELIEF

WHEREFORE, DS SolidWorks prays for relief as follows:

        A.      For a judgement determining that Cocktail Kingdom and Doe have

infringed DS SolidWorks’s copyrights in violation of 17 U.S.C. § 501;

        B.      For a judgment determining that Cocktail Kingdom and Doe have

circumvented a technological measure that controls access to the SOLIDWORKS

software in violation of 17 U.S.C. § 1201.

        C.      For a finding that such infringement and/or circumvention was

willful;

        D.      For a judgment preliminarily and permanently enjoining and

restraining Cocktail Kingdom, including its officers, directors, employees, agents

and servants, and all those in active concert of participation with any of them, and

Doe from directly or indirectly infringing DS SolidWorks’s copyrights;

        E.      For a judgment awarding DS SolidWorks (i) its actual damages in an

amount to be determined in excess of $75,000, (ii) any profits of Cocktail

Kingdom, (iii) statutory damages of $150,000 per act of infringement, and (iv)


                                          10
4773377-2
            Case 1:19-cv-02799-VM Document 1 Filed 03/28/19 Page 11 of 11



costs of this action including attorneys’ fees as permitted pursuant to 17 U.S.C. §§

504 and 505;

        F.      For a judgment awarding DS SolidWorks any other damages to which

it is entitled under statute or common law;

        G.      For such other and further relief as the Court deems just and proper.

                           DEMAND FOR A JURY TRIAL

        DS SolidWorks hereby demands a trial by jury in this action.

Dated: March 28, 2019

                                          OLSHAN FROME WOLOSKY LLP

                                          By: /s/Brian A. Katz
                                          Brian A. Katz
                                          1325 Avenue of the Americas
                                          New York, NY 10019
                                          212-451-2300
                                          Fax: 212-451-2222
                                          bkatz@olshanlaw.com

                                          HARNESS, DICKEY & PIERCE, P.L.C.
                                          Glenn E. Forbis (Pro Hac Vice pending)
                                          Jennifer R. Turchyn (Pro Hac Vice pending)
                                          5445 Corporate Drive, Suite 200
                                          Troy, MI 48098
                                          Tel. 248-641-1600
                                          Fax: 248-641-0270
                                          Email: gforbis@hdp.com
                                                 jturchyn@hdp.com

                                          Counsel for Plaintiff




                                            11
4773377-2
